Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  155455                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 155455
                                                                   COA: 336012
                                                                   Berrien CC: 2015-005298-FH
  BO STEPHEN PARSONS,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the January 18, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2017
           a1218
                                                                              Clerk